DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims state that “in accordance with a determination that an original disk set comprising a plurality of storage disks is changed, determining a plurality of updated disk sets; determining, from the plurality of updated disk sets, a target disk set for a storage unit associated with the plurality of storage disks;”. A change in the original disk set is considered any change in the disk set. For example a write/move/deletion of data in the original disk set is a change to the original disk set, along with adding or removing disks. Further these limitations state that any storage unit associated with the plurality of storage disks of the original disk set is set for a target disk set. 
Therefore the above limitations are stating that when any change in the original data set is detected, a plurality of updated disk sets are determined and one of them is set as a target disk set for any storage unit associated with the storage disks of the original disk set. 
The remaining limitations determine position information of disk slices of the storage unit which are in the original disk set and move disk slices to the target disk set if the disk slices aren’t in the target disk set, of which none of them are because all the slices of the plurality of storage disks are in the original disk set. This moving of data from the original disk set will cause a change, which will start the process again. 
Even though the examiner has found prior art describing the general concepts described in the specification, the above interaction/configuration has not been found in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136